UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4166


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CARISA M. CONFERE,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:10-cr-00020-JPB-JSK-1)


Submitted:   July 19, 2011                 Decided:   August 11, 2011


Before NIEMEYER, GREGORY, and WYNN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Stephen G. Jory, MCNEER, HIGHLAND, MCMUNN & VARNER, L.C.,
Elkins, West Virginia, for Appellant.  Stephen Donald Warner,
Assistant United States Attorney, Elkins, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carisa       M.    Confere   appeals      from    her        conviction   and

168-month sentence entered pursuant to her guilty plea to one

count of aiding and abetting the manufacture of methamphetamine,

in violation of 18 U.S.C. § 2 (2006), 21 U.S.C.A. §§ 841(a)(1)

and (b)(1)(C) (West 1999 & Supp. 2011).                         Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

concluding that there are no meritorious grounds for appeal but

questioning whether Confere knowingly and intelligently pleaded

guilty, whether Confere should have received a lower sentence

for assisting the Government, and whether the court imposed an

unreasonable        sentence.        Confere     filed     a    pro    se    supplemental

brief asserting the first two issues raised by her counsel.                             The

Government filed a motion to dismiss the appeal on the basis of

the    appellate      waiver      contained      in    Confere’s       plea      agreement;

Confere’s counsel opposed the motion.

              A    defendant      may   waive    the    right    to    appeal      if   that

waiver is knowing and intelligent.                    United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                      Our independent review of

the record supports the conclusion that Confere knowingly and

intelligently waived her right to appeal.                       Because we conclude

that    the       waiver    is    valid    and   enforceable          as    to   Confere’s

challenges to her sentence, we grant the Government’s motion to

dismiss in part and dismiss Confere’s appeal of her sentence.

                                             2
            The language of Confere’s waiver does not encompass

her challenge to the validity of her guilty plea.                 Therefore, we

deny the motion to dismiss as to this claim.                      However, our

review    convinces    us   that   the    claim   lacks   merit.      Prior    to

accepting a guilty plea, a trial court must inform the defendant

of the nature of the charges to which the plea is offered, any

mandatory    minimum    penalty,    the      maximum   possible    penalty    she

faces, and the various rights she is relinquishing by pleading

guilty.     Fed. R. Crim. P. 11(b).          The court also must determine

whether there is a factual basis for the plea.                     Id.; United

States v. DeFusco, 949 F.2d 114, 120 (4th Cir. 1991).                         The

purpose of the Rule 11 colloquy is to ensure that the plea of

guilt is entered into knowingly and voluntarily.                    See United

States v. Vonn, 535 U.S. 55, 58 (2002).                   Because the record

confirms that the district court complied with the requirements

of Rule 11, we conclude that Confere’s guilty plea was knowing

and voluntary.

            In accordance with Anders, we have reviewed the record

in this case and have found no unwaived and meritorious issues

for appeal.    This court requires that counsel inform his client,

in writing, of her right to petition the Supreme Court of the

United States for further review.             If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

                                         3
leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on the client.            We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                     AFFIRMED IN PART;
                                                     DISMISSED IN PART




                                    4